728 N.W.2d 226 (2007)
In re Gregory Kenneth Michael CAMPBELL, Natalie Jocelynne Nicole Campbell, Nathan Jeffrey Allen Campbell, and Jessica Lynne Christina Campbell, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Kenneth Falkiewicz, Respondent-Appellant, and
Tammy Lynne Campbell, Respondent.
Docket No. 133255. COA No. 269585.
Supreme Court of Michigan.
March 16, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.